DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 70-81 and 84-94 are pending in the application, claims 87-89 are withdrawn from consideration.  Claims 82 and 83 have been cancelled.
Amendments to the claims 1 and 94, filed on 15 March 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 15 March 2022, regarding the double patenting and 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections made of record have been withdrawn in view of applicants arguments and amendments to the claims.  However, a new ground of rejection is presented below in view of the amendments to the claims.

Double Patenting
Claims 70, 71, 73, and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58, 62, 63, and 69 of copending Application No. 16/726,988 (referred to herein as "Busche") in view of Li et al. (US 2018/0119417 A1).  In the instant case, Busche discloses the claimed cementitious panel, but fails to disclose that the panel is a "gypsum panel comprising a first dense layer comprising gypsum defining an interface between the core layer and the first sheet of facing material".  Li discloses a panel with glass fiber facings, dense gypsum layers defining an interface between the core layer and the first and second sheets of facing material, and a cementitious core of gypsum cement ([0001] and [0007] of Li).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum cement of Li as the cementitious material of the panel disclosed by Busche in order to have a --gypsum panel with a core layer comprising gypsum--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum cement of Li as the cementitious material of the panel disclosed by Busche, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Instant Claim 70:  Busche in view of Li claims a cementitious panel, comprising: a core layer comprising a cementitious material; a plurality of sheets of facing material surrounding the core layer, the plurality of sheets of facing material comprising a first sheet of facing material and a second sheet of facing material; and one or more swellable materials, wherein the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials (Claims 58 and 69 of Busche; [0001] and [0007] of Li).
Regarding Instant Claim 71:  Busche in view of Li claims the core layer comprises at least one of the one or more swellable materials, the one or more swellable materials of the core layer comprising from about 0 wt.% to about 20 wt.% (e.g. 2 wt.%) of the core layer, based on the total weight of the core layer (Table 4, [0013], and [0116] of Li); which anticipates the presently claimed range of --0.1 wt.% to 90 wt.%--.  See MPEP §2131.03(I).
Regarding Instant Claim 73:  Busche in view of Li claims that the swellable material comprises particles and/or discrete domains of a micro-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 µm to 2000 µm (Claims 58, 62, and 69 of Busche).
Regarding Instant Claim 74:  Busche in view of Li claims that the swellable material comprises particles and/or discrete domains of a nano-scale size, the particles and/or discrete domains having an average cross-sectional dimension from 1 nm to 1000 nm (Claims 58, 63, and 69 of Busche).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
Claims 70-73, 77, 91, 93, and 94 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0119417 A1).
Regarding Claim 70:  Li teaches a gypsum board in the form of a set gypsum layer sandwiched between two cover sheets (e.g., paper-faced board) and one or more dense layers ("skim coats") may be included on either side of the core, usually at the paper-core interface ([0001] of Li).  It is also taught by Li that the gypsum layer can comprise expandable graphite and unexpanded vermiculite ([0007] of Li; which are considered equivalent to the claimed "swellable materials").
Regarding Claim 71:  Li teaches that the swellable material can be present in the core layer in an amount of from about 0% to about 20% by weight of the stucco (e.g. 2 wt. %) (Table 4, [0013], and [0116]-[0118] of Li); which anticipates the claimed range of --0.1 wt. % to 90 wt. % of the core layer, based on the total weight of the core layer--.  See MPEP §2131.03(I).
Regarding Claim 72:  Li teaches that the first dense layer, the second dense layer, or both comprise at least one of the one or more swellable materials, the one or more swellable materials comprising from about 0% to about 20% by weight of that first or second dense layer (e.g. 2 wt. %) (Table 4, [0013], and [0116]-[0118] of Li); which anticipates the claimed range of --0.1 wt. % to 90 wt. % of the core layer, based on the total weight of the first dense layer, the second dense layer, or both--.  See MPEP §2131.03(I).
Regarding Claim 73:  Li teaches that the one or more swellable material comprises particles of a micro-scale size, the particles having a particle size of larger than 70 mesh (210 µm) ([0028] of Li); which is sufficiently specific to anticipate the claimed --average cross-sectional dimension from 1 µm to 2000 µm--.  See MPEP §2131.03(II).
Regarding Claim 77:  Li teaches that the one or more swellable materials comprises one or more phyllosilicates (i.e. vermiculite) ([0007] and [0027] of Li).
Regarding Claim 91:  Li teaches that the one or more swellable materials comprises a phyllosilicate (i.e. vermiculite) ([0007] and [0027] of Li).
Regarding Claim 93:  Li teaches that the core layer consists of one or more swellable materials, gypsum, and optionally additives ([0001], [0007], [0027], and [0037] of Li).
Regarding Claim 94:  Li teaches the gypsum panel, wherein the gypsum panel is made by: providing a gypsum slurry on a first sheet of facing material for forming the core layer; providing a second sheet of facing material on the gypsum slurry; allowing the gypsum slurry to set to form a continuous length gypsum panel while on a conveyor assembly; cutting the continuous length gypsum panel to form the gypsum panel; and drying the gypsum panel; wherein the gypsum slurry further optionally includes a first gypsum slurry for forming the first dense layer and optionally a second gypsum slurry for forming the second dense layer; and wherein the core layer, the first dense layer, the second dense layer, the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials ([0001], [0007], [0027], and [0078] of Li).  (In the instant case, the limitation of:
"the gypsum panel is made by: providing a gypsum slurry on a first sheet of facing material for forming the core layer; providing a second sheet of facing material on the gypsum slurry; allowing the gypsum slurry to set to form a continuous length gypsum panel while on a conveyor assembly; cutting the continuous length gypsum panel to form the gypsum panel; and drying the gypsum panel; wherein the gypsum slurry further includes a first gypsum slurry for forming the first dense layer and optionally a second gypsum slurry for forming the second dense layer; and wherein the core layer, the first dense layer, the second dense layer, the first sheet of facing material, and/or the second sheet of facing material comprises at least one of the one or more swellable materials"

is treated as a product-by-process limitation.  In that the product-by-process pertains to a method of making the gypsum panel, the product-by-process limitation is not considered to impart any structure to the claimed invention.  See MPEP §2113(I).)

Claim Rejections - 35 USC § 103
Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above.
Li is relied upon as stated above.
Regarding Claim 86:  Li discloses the claimed gypsum panel further comprises void volumes in the form of one or more holes ([0044] of Li), but does not explicitly recite that --at least some of the void volume capable of being at least partially blocked by the swellable material once swollen by absorbing water or moisture, wherein the holes optionally include fastener holes--.  However, Li discloses the same gypsum panel as applicants (i.e. a gypsum panel comprising a core layer of gypsum, a plurality of sheets of facing material surrounding the core layer, a first and second dense layer comprising gypsum each defining an interface between the core layer and the facing material, and one or more swellable materials in the core layer; see ([0001] and [0007]) of Li and ([0006]) of the instant specification).  It is the decision of the examiner that the gypsum panel of Li inherently possesses the claimed property that --at least some of the void volume capable of being at least partially blocked by the swellable material once swollen by absorbing water or moisture--.  See MPEP §2112.

Claim 74-76 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above, and further in view of Krasnoff (US 2019/0071837 A1).
Li is relied upon as stated above.
Regarding Claim 76:  Li fails to disclose that the --one or more swellable materials have a capability to absorb from 2 to 30 times its weight in distilled water--.
Krasnoff discloses a cementitious mixture comprising absorbent material that is capable of absorbing between 1 and 1000 times its weight in water ([00172] of Krasnoff); which overlaps the presently claimed range of --2 to 30 times--.  Krasnoff differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the swellable material of Krasnoff as the swellable material of Li in order to have --one or more swellable materials have a capability to absorb from 2 to 30 times its weight in distilled water--.  One of ordinary skill in the art would have been motivated to have incorporated the swellable material of Krasnoff as the swellable material of Li, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 74:  Li in view of Krasnoff discloses the claimed gypsum panel and that the superabsorbent material ("one or more swellable material") can have a size less than 90 microns ([00173] of Krasnoff); which overlaps the presently claimed --average cross-sectional dimension of from 1 nm to 1,000 nm--.  Krasnoff differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Krasnoff, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 75:  Li in view of Krasnoff discloses the claimed gypsum panel, but does not explicitly recite that --the one or more swellable materials has the capability to swell to a volume that is from 2 to 100 times the non-swollen volume of the one or more swellable materials--.  However, Krasnoff uses the same material as applicants (i.e. water swellable material of polyacrylamide, etc.; see ([0172]) of Krasnoff and ([0086]) of the filed instant specification).  Therefore, the swellable material of Krasnoff inherently possesses a swellable material capable of swelling to a volume that is from 2 to 100 times the non-swollen volume of the swellable material.  See MPEP §2112.

Claims 78 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above, and further in view of Mang et al. (US 6,358,580 B1).
Li is relied upon as described above.
Regarding Claims 78 and 79:  Li fails to disclose that --the one or more swellable materials comprises nanocrystalline or microcrystalline cellulose, methyl cellulose, carboxymethyl cellulose, hydroxypropylcellulose, and/or hydroxypropylmethylcellulose-- {instant claim 78} or that --the one or more swellable materials comprises nanocrystalline or microcrystalline cellulose, the nanocrystalline or microcrystalline cellulose comprising ultrafine cellulose, colloidal cellulose, and/or nanocrystalline or microcrystalline cellulose gel-- {instant claim 79}.
Mang discloses a water swellable material that is a combination of a polysaccharide selected from microcrystalline or amorphous cellulose with water-superabsorbent synthetic polymers ([Col. 2: li. 40-55] of Mang).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Mang as the water swellable material of Li in order to have the swellable material comprise --microcrystalline cellulose-- {instant claims 78 and 79}.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Mang as the water swellable material of Li, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above, and further in view of Loehner et al. (US 2011/0042613 A1).
Li is relied upon as described above.
Regarding Claim 80:  Li failed to disclose that one or more swellable materials comprises --a superabsorbent polymer--.
Loehner discloses a water-swellable composition comprising a non-water swelling thermoplastic or elastomeric polymer and a water-swelling material, comprising hydrophilic cross-linked polymer microparticles formed from a monomer blend comprising ethylenically unsaturated monomer containing sulphonic acid groups or salts thereof and non-ionic water-soluble ethylenically unsaturated monomer ([0017]-[0019] of Loehner).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the water-swellable material of Loehner as the one or more water swellable material of Li in order to have the swellable material comprise a --superabsorbent polymer--.  One of ordinary skill in the art would have been motivated to have incorporated the water-swellable bentonite of Loehner as the one or more water swellable material of Li, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 81:  Li in view of Loehner discloses that the superabsorbent polymer comprises an ethylenically unsaturated sulfonic acid monomeric compound ([0017]-[0019] of Loehner).

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above, and further in view of Willberg et al. (US 2008/0108524 A1).
Li is relied upon as described above.
Regarding Claim 84:  Li fails to disclose that --the one or more swellable material comprises an encapsulated or coated swellable material--.
Willberg discloses a delayed water-swelling material prepared from particles having a core containing a water-swelling material that is surrounded by a coating that temporarily prevents contact of water with the water-swelling material ([0015] of Willberg).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Li in order to have --the one or more swellable material comprises an encapsulated or coated swellable material--.  One of ordinary skill in the art would have been motivated to have incorporated the delayed water-swelling material of Willberg as the water swellable material of Li, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claim 70 above, and further in view of Lehnert et al. (US 5,220,762 A).
Li is relied upon as described above.
Regarding Claim 85:  Li failed to disclose that --the cementitious panel exhibits a surface water resistance according to ASTM C-473 such that the panel absorbs less than 10% of water--.
Lehnert discloses a fibrous mat-faced gypsum support surface or member comprising a gypsum core having one or more additives which improve the water resistance of the core such that it absorbs less than about 10% water when tested in accordance with ASTM method C-473 ([Col. 7: li. 4-19], [Col. 8: li. 4-16], [Col. 8: li. 31 to Col. 9: li. 54] of Lehnert).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the gypsum core material as the cementitious material of the core layer of the gypsum panel of Li in order to have the cementitious panel that --absorbs less than about 10% water according to ASTM C-473--.  One of ordinary skill in the art would have been motivated to have incorporated the gypsum core material as the cementitious material of the core layer of the gypsum panel of Li, from the stand-point of improving the water resistance of the core ([Col. 4: li. 63-68] of Lehnert).

Claims 90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0119417 A1) as applied to claims 70 and 91 above, and further in view of Yin (US 2015/0144029 A1).
Li is relied upon as described above.
Regarding Claim 92:  Li fails to disclose that --the phyllosilicate comprises montmorillonite--.
Yin discloses a bentonite containing cement additive, bentonite being a clay rock mostly consisting of montmorillonite, the crystal structure of montmorillonite being a 2:1 phyllosilicate, and that bentonite has a swelling capacity ([0001] and [0002] of Yin).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the delayed water-swelling material of Yin as the water swellable material of Li in order to have --the phyllosilicate comprises montmorillonite--.  One of ordinary skill in the art would have been motivated to have incorporated the bentonite of Yin as the water swellable material of Li, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 90:  Li in view of Yin discloses that the one or more swellable material comprises clay (e.g. montmorillonite) ([0001] and [0002] of Yin).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781